Plaintiff seeks to recover air transportation charges and fares allegedly due and unpaid by defendant upon Govern*1104ment Transportation Requests or other Government transport authorizations issued for air carriage of passengers and/or baggage. On October 14,1970 defendant filed a consent to entry of judgment stating that plaintiff’s claim is controlled by the decision of the court in Iran Nat'l Airlines Corp. v. United States, 175 Ct. Cl. 504, 360 F. 2d 640 (1966), and that defendant consents to entry of judgment for plaintiff in the sum of $11,858.10 which plaintiff has agreed to accept in full settlement of all its claims arising out of the transactions herein. On October 15,1970 the commissioner of this court filed a memorandum report recommending that judgment be entered for plaintiff in said sum, which recommendation is adopted by the court. On October 23, 1970 the court ordered that judgment be and is entered for plaintiff for $11,858.10.